DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application, No. 16/807,506, has claims 1-20 pending.
 
Priority / Filing Date
Applicant’s claims for priorities of parent applications No. 14/721,179 (now Pat. No. US 10614121) and No. 12/640,522 (now Pat. No. US 9047286) are acknowledged. The effective filing date for this application is December 17, 2009.

Abstract
The abstract of the disclosure is acceptable for examination purposes. 

Drawings
The drawings filed on March 3, 2020 are acceptable for examination purposes.


Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statement dated March 3, 2020 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-20 of Pat. No. US 10614121, and 1-16 of Pat. No. 9047286.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter of program and syndicated content detection.
a.	Claims 1-20 of the instant application recite similar limitations and claims 1-20 of ‘121 as being compared in the table below. For the purpose of illustration, only claims 1-10 (method claims) of the instant application are compared with other conflicting claims (underlining is used to indicate conflicting limitations). The remaining claims 11-20 are different variations (system claims) of claims 1-10 and are therefore not compared in the following table.
Instant Application
Pat. No. US 10,614,121
Claim 1
A method for use in a syndicated content recognition system, the method comprises: 

retrieving, from at least one database, specific media content broadcast by a plurality of media broadcast sources; 




dividing the specific media content into sequences of buckets having equal time durations, wherein buckets included in the sequences of buckets include at least portions of a plurality of media items that were broadcast by associated individual media broadcast sources; 



identifying a main sequence associated with a first media broadcast source included in the plurality of media broadcast sources, the main sequence including a first contiguous sequence of buckets that matches corresponding contiguous sequences of buckets associated with at least a predetermined number of the associated individual media broadcast sources; 

identifying secondary sequences associated with the associated individual media broadcast sources, the secondary sequences including contiguous sequences of buckets that match corresponding contiguous sequences of buckets associated with the at least a predetermined number of the associated individual media broadcast sources;

comparing the main sequence to individual secondary sequences to determine whether the main sequence includes at least a threshold amount of content in common with the individual secondary sequences; 

removing from consideration the individual secondary sequences that do not include the at least a threshold amount of content in common; and

comparing the main sequence to remaining ones of the individual secondary sequences to identify syndicated content.
Claim 1
A method for use in a syndicated content recognition system, the method comprising: 

retrieving station-specific played media content broadcasts by a plurality of media broadcast stations from at least one database used by an automated radio broadcasting system, wherein each of the plurality of media broadcast stations is different from one another; 

dividing the station-specific media content associated with the plurality of media broadcast stations into sequences of buckets having equal time durations, wherein each bucket included in the sequences of buckets includes at least one portion of a plurality of media broadcasts being currently aired on the plurality of media broadcast stations; 

identifying a main sequence associated with a first media broadcast station included in the plurality of media broadcast stations, the main sequence including a first contiguous sequence of buckets that matches corresponding contiguous sequences of buckets associated with at least two of the plurality of media broadcast stations; 

identifying secondary sequences associated with the other media broadcast stations, the secondary sequences including contiguous sequences of buckets that match the corresponding contiguous sequences of buckets associated with the at least two of the plurality of media broadcast stations; 


comparing the main sequence to the secondary sequences to determine whether the main sequence includes at least a threshold amount of content in common with the secondary sequences; and 

identifying syndicated content based, at least in part, on the comparing, wherein the syndicated content indicates at least a played media broadcast of the first media broadcast station being controlled by at least another media broadcast station of the plurality of media broadcast stations.
Claim 3
The method of claim 1, further comprising: removing a secondary sequence from consideration if an amount of media content common to both the main sequence and the secondary sequence is less than the at least threshold amount.
Claim 2
The method of claim 1 further comprises considering additional threshold conditions after removing from consideration secondary sequences that do not include the threshold amount of content in common.
Claim 4
The method of claim 3, further comprising: after removing the secondary sequence from consideration, generating a consolidated main sequence in response to determining that the main sequence matches the secondary sequences on the at least threshold number or percentage of the other media broadcast stations.
Claim 3
The method of claim 1, wherein the compare the main sequence to remaining individual ones of the secondary sequences is based on comparing at least a threshold number of the associated individual media broadcast sources.
Claim 4
The method of claim 3, further comprising: after removing the secondary sequence from consideration, generating a consolidated main sequence in response to determining that the main sequence matches the secondary sequences on the at least threshold number or percentage of the other media broadcast stations.
Claim 4 
The method of claim 1, wherein the comparing the main sequence to remaining individual 10ones of the secondary sequences is performed concurrently or sequentially.
Claim 4
The method of claim 3, further comprising: after removing the secondary sequence from consideration, generating a consolidated main sequence in response to determining that the main sequence matches the secondary sequences on the at least threshold number or percentage of the other media broadcast stations.
Claim 5
The method of claim 1, wherein the comparing the main sequence to remaining individual ones of the secondary sequences includes a check to determine whether or not a percentage of total songs in a main sequence are also found in an individual secondary sequence.
Claim 4
The method of claim 3, further comprising: after removing the secondary sequence from consideration, generating a consolidated main sequence in response to determining that the main sequence matches the secondary sequences on the at least threshold number or percentage of the other media broadcast stations.
Claim 6
The method of claim 1 further comprises: 

matching buckets associated with the associated individual media broadcast sources, wherein a tested bucket associated with a particular media broadcast source is designated as a matched bucket in response to determining that the tested bucket includes a threshold amount of content in common 20with a compared bucket associated with at least one other of the associated individual media broadcast sources; and 

including only the matched buckets in the contiguous sequences of buckets.
Claim 2
The method of claim 1, further comprising: 

matching buckets associated with the plurality of media broadcast stations, wherein a tested bucket associated with a particular media broadcast station is designated as a matched bucket in response to determining that the tested bucket includes the at least threshold amount of content in common with a compared bucket associated with at least one other station; and


including only the matched buckets in the contiguous sequences of buckets of the main and secondary sequences
Claim 7
The method of claim 1 further comprises: 25after removing from consideration the individual secondary sequences, generating a consolidated main sequence in response to determining that the main sequence matches secondary sequences on at least a threshold number or percentage of the associated individual media broadcast sources.
Claim 4
The method of claim 3, further comprising: after removing the secondary sequence from consideration, generating a consolidated main sequence in response to determining that the main sequence matches the secondary sequences on the at least threshold number or percentage of the other media broadcast stations.
Claim 8
The method of claim 7, wherein identifying syndicated content further comprises: comparing the consolidated main sequence to known syndicated content.
Claim 7
The method of claim 4, wherein the identifying syndicated content further comprises: comparing the consolidated main sequence to known syndicated content.
Claim 9
The method of claim 1 further comprises:  5tagging content identified as the syndicated content based, at least in part, on historical data and a station count.
Claim 6
The method of claim 5, further comprising: tagging content identified as the syndicated content based, at least in part, on historical data and a station count.
Claim 10
The method of claim 1, wherein the at least one database includes a plurality of played content logs.
Claim 7
The method of claim 1, wherein the at least one database includes a plurality of played content logs.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of program and syndicated content detection.
	It would have been obvious to a person with ordinary skills in the art at the time of the invention was made to modify or to omit the additional elements of claims 1-20 of ‘121 to arrive at claims 1-20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.
b.	Claims 1-5, 7-15, and 17-20 of the instant application recite similar limitations and claims 1-16 of ‘286 as being compared in the table below. For the purpose of illustration, only claims 1-5, and 7-10 (method claims) of the instant application are compared with other conflicting claims (underlining is used to indicate conflicting limitations). The remaining claims 11-15, and 17-20 are different variations (system claims) of claims 1-5, and 7-10 and are therefore not compared in the following table.


Instant Application
Pat. No. US 9,047,286
Claim 1
A method for use in a syndicated content recognition system, the method comprises: 

retrieving, from at least one database, specific media content broadcast by a plurality of media broadcast sources; 

dividing the specific media content into sequences of buckets having equal time durations, wherein buckets included in the sequences of buckets include at least portions of a plurality of media items that were broadcast by associated individual media broadcast sources; 

identifying a main sequence associated with a first media broadcast source included in the plurality of media broadcast sources, the main sequence including a first contiguous sequence of buckets that matches corresponding contiguous sequences of buckets associated with at least a predetermined number of the associated individual media broadcast sources; 

identifying secondary sequences associated with the associated individual media broadcast sources, the secondary sequences including contiguous sequences of buckets that match corresponding contiguous sequences of buckets associated with the at least a predetermined number of the associated individual media broadcast sources;


comparing the main sequence to individual secondary sequences to determine whether the main sequence includes at least a threshold amount of content in common with the individual secondary sequences; 

removing from consideration the individual secondary sequences that do not include the at least a threshold amount of content in common; and 

comparing the main sequence to remaining ones of the individual secondary sequences to identify syndicated content.
Claim 1
A method comprising: 






dividing substantially continuous broadcasts of content played on each of plurality of broadcast stations into segments based on time, by executing a program instruction in a computer system; 


identifying matched segments associated with each of the plurality of broadcast stations by comparing content included in a first segment associated with a first broadcast station with content included in a second segment associated with a second broadcast station, by executing a program instruction in a computer system; 


determining whether the first segment includes at least a threshold amount of content in common with the second segment, by executing a program instruction in a computer system;

determining whether content items common to the first segment and the second segment are in the same order, by executing a program instruction in a computer system; 

arranging matched segments associated with the first broadcast station into at least a first sequence of matched segments, by executing a program instruction in a computer system; 


arranging matched segments associated with a second broadcast station into at least a second sequence of matched segment, by executing a program instruction in a computer system; and 

identifying syndicated content based, at least in part, on a comparison between the at least a first sequence of matched segments associated with the first broadcast station and the at least a second sequence of matched segments associated with the second broadcast station, by executing a program instruction in a computer system.

Claim 3
The method of claim 2, further comprising: generating remaining main sequences by removing at least some of the main sequences from consideration based on a comparison of a number of content items included in the main sequences, by executing a program instruction in a computer system; and

merging remaining main sequences that are subsets of another remaining main sequence into the another remaining main sequence to generate consolidated sequences, by executing a program instruction in a computer system.
Claim 2
The method of claim 1 further comprises considering additional threshold conditions after removing from consideration secondary sequences that do not include the threshold amount of content in common.
Claim 3
The method of claim 2, further comprising: generating remaining main sequences by removing at least some of the main sequences from consideration based on a comparison of a number of content items included in the main sequences, by executing a program instruction in a computer system; and

merging remaining main sequences that are subsets of another remaining main sequence into the another remaining main sequence to generate consolidated sequences, by executing a program instruction in a computer system.
Claim 3
The method of claim 1, wherein the compare the main sequence to remaining individual ones of the secondary sequences is based on comparing at least a threshold number of the associated individual media broadcast sources.
Claim 3
The method of claim 2, further comprising: generating remaining main sequences by removing at least some of the main sequences from consideration based on a comparison of a number of content items included in the main sequences, by executing a program instruction in a computer system; and

merging remaining main sequences that are subsets of another remaining main sequence into the another remaining main sequence to generate consolidated sequences, by executing a program instruction in a computer system.
Claim 4 
The method of claim 1, wherein the comparing the main sequence to remaining individual 10ones of the secondary sequences is performed concurrently or sequentially.
Claim 3
The method of claim 2, further comprising: generating remaining main sequences by removing at least some of the main sequences from consideration based on a comparison of a number of content items included in the main sequences, by executing a program instruction in a computer system; and

merging remaining main sequences that are subsets of another remaining main sequence into the another remaining main sequence to generate consolidated sequences, by executing a program instruction in a computer system.
Claim 5
The method of claim 1, wherein the comparing the main sequence to remaining individual ones of the secondary sequences includes a check to determine whether or not a percentage of total songs in a main sequence are also found in an individual secondary sequence.
Claim 3
The method of claim 2, further comprising: generating remaining main sequences by removing at least some of the main sequences from consideration based on a comparison of a number of content items included in the main sequences, by executing a program instruction in a computer system; and

merging remaining main sequences that are subsets of another remaining main sequence into the another remaining main sequence to generate consolidated sequences, by executing a program instruction in a computer system.
Claim 7
The method of claim 1 further comprises: 25after removing from consideration the individual secondary sequences, generating a consolidated main sequence in response to determining that the main sequence matches secondary sequences on at least a threshold number or percentage of the associated individual media broadcast sources.
Claim 3
The method of claim 2, further comprising: generating remaining main sequences by removing at least some of the main sequences from consideration based on a comparison of a number of content items included in the main sequences…
Claim 8
The method of claim 7, wherein identifying syndicated content further comprises: comparing the consolidated main sequence to known syndicated content.
Claim 5
The method of claim 4, further comprising: comparing content items included in the show to content items included in the main sequences associated with each of the plurality of broadcast stations…
Claim 9
The method of claim 1 further comprises:  5tagging content identified as the syndicated content based, at least in part, on historical data and a station count.
Claim 5
…tagging particular content items in the main sequences based on the comparison, by executing a program instruction in a computer system.
Claim 10
The method of claim 1, wherein the at least one database includes a plurality of played content logs.
Claim 1	
…dividing substantially continuous broadcasts of content played on each of plurality of broadcast stations into segments based on time…


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of program and syndicated content detection.
	It would have been obvious to a person with ordinary skills in the art at the time of the invention was made to modify or to omit the additional elements of claims 1-20 of ‘121 to arrive at claims 1-5, 7-15, and 17-20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.

Notes
Claim 1 recites a method for detecting syndicated content. The claim is not directed to an abstract idea because it can be integrated into a practical application per step 2A (prong 2) of the “abstract idea” analysis (i.e., automatically detecting content syndication can be utilized to exclude syndicated content from various databases and reports. For example, knowing when syndicated shows occur can, in some instances, facilitate reporting on spots that play in common during times when syndicated content is being broadcast ([0018] of PG-Pub). Further, it at least recites additional elements that are not insignificant extra-solution activity and not a well-understood, routine, and conventional function per step 2B of the “abstract idea” analysis (i.e., dividing the source-specific media content into sequences of buckets having equal time durations, wherein buckets included in the sequences of buckets include at least portions of a plurality of media items that were aired by associated individual media 10broadcast sources, and identifying syndicated content based on such buckets). Thus, claim 1 and its dependent claims qualify as eligible subject matters under 35 U.S.C. 101.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matters.

claim 11, a system with multiple components, i.e., at least one database, and a content recognition system and associated memory, are being recited in claim. However, each of the claimed components can be interpreted by a person of ordinary skills in the art as software modules that carry out the claimed functions (e.g., virtual database, virtual system/machine, virtual memory). Furthermore, in accordance with Applicant’s specification ([0057] of PG-Pub), Applicant states the components can be implemented by software consisting of “firmware, resident software, microcode” which impart functionality when employed as computer components. As such, the claim is not limited to statutory subject matter and is therefore non-statutory. 
Applicant is suggested to include at least one hardware component and explain how the at least one hardware component can be utilized within the claimed system.
Claims 12-18 fail to resolve the deficiencies of claim 11 since they only further limit the scope of claim 11. Hence, claims 12-18 are also rejected under 35 U.S.C. 101.
b.	Regarding claim 19, a system with multiple components, i.e., memory and a processor associated with the memory, are being recited in claim. However, each of the claimed components can be interpreted by a person of ordinary skills in the art as software modules that carry out the claimed functions (e.g., virtual processor, and virtual memory). Furthermore, in accordance with Applicant’s specification ([0057] of PG-Pub), Applicant states the components can be implemented by software consisting of data structures and computer programs, which impart functionality when employed as computer components. As such, the claim is not limited to statutory subject matter and is therefore non-statutory. 

Claim 20 fails to resolve the deficiencies of claim 19 since it only further limits the scope of claim 19. Hence, claim 20 is also rejected under 35 U.S.C. 101.

Allowable Subject Matter
The following claims are drafted by the Examiner and considered to distinguish patentably over the art of record in this application, the claims are presented to Applicant for consideration: 
Claim 1. (Currently Amended) A method for use in a syndicated content recognition system, the method comprising:  
5retrieving, from at least one database, source-specific media content broadcast by a plurality of media broadcast sources; 
dividing the source-specific media content into sequences of buckets having equal time durations, wherein buckets included in the sequences of buckets include at least portions of a plurality of media items that were aired by associated individual media 10broadcast sources; 
identifying a main sequence associated with a first media broadcast source included in the plurality of media broadcast sources, the main sequence including a first contiguous sequence of buckets that matches corresponding contiguous sequences of buckets associated with at least a predetermined number of the associated individual media 15broadcast sources; 

20comparing the main sequence to each individual sequence of the secondary sequences to determine whether the main sequence includes at least a threshold amount of content in common with the compared individual sequence of the secondary sequences; 
removing from secondary sequences any individual secondary sequences that do not include the at least [[a]] threshold amount of content in common with the main sequence; and  
25comparing the main sequence to remaining ones of the , wherein the syndicated content being a same or similar content played by two or more of the plurality of broadcast sources.  
Claim 2. (Currently Amended) The method of claim 1, further comprising considering additional threshold conditions after the removing 
Claim 3. (Currently Amended)5 The method of claim 1, wherein the comparing the main sequence to the remaining 
Claim 4. (Currently Amended) The method of claim 1, wherein the comparing the main sequence to the remaining with the removing.  
Claim 5. (Currently Amended) The method of claim 1, wherein the comparing the main sequence to the remaining the main sequence is also found in the compared individual 
Claim 6. (Currently Amended) The method of claim 1, further comprising: 
matching buckets associated with the associated individual media broadcast sources, wherein a tested bucket associated with a particular media broadcast source is designated as a matched bucket in response to determining that the tested bucket includes a threshold amount of content in common 20with a compared bucket associated with at least one other of the associated individual media broadcast sources; and 
including only the matched buckets in the contiguous sequences of buckets.  
Claim 7. (Currently Amended) The method of claim 1, further comprising:  
25after the removing the secondary sequences on at least a threshold number or percentage of the associated individual media broadcast sources.  

Claim 8. (Currently Amended) The method of claim 7, wherein the identifying syndicated content further comprising:
comparing the consolidated main sequence to known syndicated content.  
Claim 9. (Currently Amended) The method of claim 1, further comprising:  
5tagging content identified as the syndicated content based, at least in part, on historical data and a station count.  
Claim 10. (Original) The method of claim 1, wherein the at least one database includes a plurality of played content logs.  
Claim 11. (Currently Amended) A system comprising: 
at least one database used by an automated broadcasting system to store information about media content broadcasts associated with a plurality of media broadcast sources;  
5a content recognition system, implemented at least partially by hardware, and associated memory configured to: 
obtain the information about media content broadcasts from the at least one database; 
obtain source-specific media content broadcast by the plurality of media broadcast sources based on the information about media content broadcasts from the 10at least one database; 
divide the source-specific media content associated with individual media broadcast sources into sequences of buckets having equal time durations, wherein buckets included in the sequences of buckets include at least portions of 
identify a main sequence associated with a first media broadcast source included in the plurality of media broadcast sources, the main sequence including a first contiguous sequence of buckets that matches corresponding contiguous sequences of buckets associated with at least a predetermined number of the 20associated individual media broadcast sources; 
identify secondary sequences associated with the associated individual media broadcast sources, the secondary sequences including contiguous sequences of buckets that match corresponding contiguous sequences of buckets associated with the at least 
compare the main sequence to each individual sequence of the secondary sequences to determine whether the main sequence includes at least a threshold amount of content in common with the compared individual sequence of the secondary sequences;  19Attorney Docket No. 550-MBP-07-2009 
removing from secondary sequences any individual secondary sequences that do not include the at least [[a]] threshold amount of content in common; and 
compare the main sequence to remaining ones of the , wherein the syndicated content being a same or similar content played by two or more of the plurality of broadcast sources.  
Claim 12. (Currently Amended) The system of claim 11, further comprising considering additional threshold conditions after the removing 
Claim 13. (Currently Amended)10 The system of claim 11, wherein the comparing the main sequence to the remaining ones of the 
Claim 14. (Currently Amended) The system of claim 11, wherein the comparing the main sequence to the remaining ones of 15the with the removing.  
Claim 15. (Currently Amended) The system of claim 11, wherein the comparing the main sequence to the remaining ones of the is also found in [[a]] the compared individual 
Claim 16. (Currently Amended) The system of claim 11, further comprising: 
matching buckets associated with the associated individual media broadcast sources, wherein a tested bucket associated with a particular media broadcast source is designated as a matched bucket in response to determining that the tested bucket includes a threshold amount of content in common 25with a compared bucket associated with at least one other source; and 

Claim 17. (Currently Amended) The system of claim 11, further comprising: 
after the removing the secondary sequences on at least a threshold number or percentage of the associated individual media broadcast source.  
Claim 18. (Currently Amended)5 The system of claim 17, wherein the identifying syndicated content further comprising comparing the consolidated main sequence to known syndicated content.  
Claim 19. (Currently Amended) A content recognition system, implemented at least partially by hardware, comprising: 
a memory; 
a processor operably associated with the memory and configured to: 
retrieve information indicating source-specific media content broadcast by a 5plurality of media broadcast sources from a database included in a third party media broadcast monitoring system; 
divide the source-specific media content associated with individual media broadcast sources into sequences of buckets having equal time durations, wherein buckets included in the sequences of buckets include at least portions of a plurality of broadcast 10media items that aired on associated individual media broadcast sources; 

identify secondary sequences associated with the associated individual media broadcast sources, the secondary sequences including contiguous sequences of buckets that match corresponding contiguous sequences of buckets associated with the at least 
compare the main sequence to each individual sequence of the secondary sequences to determine whether the main sequence includes at least a threshold amount of content in common with the compared sequence of the secondary sequences; and 
remove from consideration any individual secondary sequences that do not include 25the at least [[a]] threshold amount of content in common; and 
compare the main sequence to remaining ones of the , wherein the syndicated content being a same or similar content played by two or more of the plurality of broadcast sources.  
Claim 20. (Currently Amended) [[A]] The content recognition system of claim 19, wherein the processor is further configured to generate, after the removing the secondary sequences on at least a threshold number or percentage of the associated individual media broadcast sources.

Relevant Prior Art
The following references are deemed relevant to the claims:
i)    Bachet et al. (Pub. No. US 2009/0300673) teaches a content sharing system, for implementation in a requesting peer, to receive at least a part of a chunk from a serving peer, the chunk being part of a content item, the requesting peer being operationally connected to a plurality of peers including the serving peer via a communications network, the content item being media content originally broadcast in a media stream by a Headend to at least some of the peers, the system including a metadata module to receive chunk metadata identifying the location of the chunk based on an identifier in the media stream originally broadcast by the Headend, a content transfer module to request the at least part of the chunk from the serving peer based on the chunk metadata, and receive the at least part of the chunk from the serving peer.
ii)    Baker et al. (Pub. No. US 2008/0250023) teaches maintaining and accessing a database containing a number of content segments indexed by broadcast time is provided. If a user is interested in a particular content segment broadcasted from a station, he activates a portable bookmarking device which creates an entry comprising a broadcast time and a user preference indicator. In one form, the user may activate one or more buttons to indicate a positive or negative preference, while in another form a 
iii)	Deguchi (Pat. No. US 6,578,047) teaches a play list comprising the names of music pieces broadcasted from a broadcast station and broadcast time information are accumulated in a data base. If a user likes a music piece broadcasted from the broadcast station, he activates a book marker which stores time information representing the time at which the book marker is activated. The time information is supplied through a gateway device to a search engine which searches the data base for those broadcast stations in the user's geographic area which broadcasted music pieces or the like at a time that matches the time information. The search results are transmitted to the gateway device and displayed.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/SON T HOANG/Primary Examiner, Art Unit 2169       
July 26, 2021